DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 91 and 93-94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony et al. (US 2013/0261754’ “Anthony”).
Claim 91, Anthony discloses a stemless humeral head replacement system (abstract; Figs. 1-52) comprising: a base plate (Fig. 1) comprising a bone facing side (side with protrusions), an implant side (upper more flat surface) opposite the bone facing side (Fig. 1), a curvate perimeter (Fig. 1; circular in shape) defining a central axis (Fig. 2; axis that runs through the center of the plate), an implant engagement structure (Fig. 1 and 36; 44) on the implant side (Fig. 36), and a first fin (Fig. 2; leg 16 or even central protrusion 38) protruding from the bone facing side a first distance (Fig. 2) and extending linearly a length between side edges of the curvate perimeter (Fig. 2 and 4), the first fin extending through the central axis, and a humeral head implant (Fig. 36; 12) comprising a curvate implant surface (upper surface) and a base plate engagement structure (42) opposite the curvate implant surface, the base plate engagement 
Claim 93, Anthony discloses the system of claim 91, further comprising a cutting guide (Fig. 25; 290) including a first pin guide (324) and a first planar surface (328) configured to guide a planar resection of the spherical bone (Fig. 26), the first pin guide configured to receive the guide pin there through so as to orient a bone facing side of the cutting guide towards the spherical bone (Figs. 25-26).
Claim 94, Anthony discloses the system of claim 93, further comprising a channel guide (Fig. 42) including a planar referencing surface (694), a flange having (lower section that 692 points towards) a second pin guide (692) extending from a perimeter of the referencing surface (Fig. 42), and a slot (690) formed within the planar referencing surface (Fig. 42), the second pin guide configured to receive the guide pin (692) there through so as to orient the planar referencing surface atop a resected bone surface (this device could be set almost anywhere including on top of a bone), the slot extending atop the resected bone surface in a posterior-anterior direction (again whether or not the device is meant to do this it can easily be placed almost anywhere including the atop a bone surface).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24-27, 81, 85-86, and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al. (US 2013/0261754’ “Anthony”), in view of Winslow et al. (US 2006/0009852).
Claim 22, Anthony discloses a stemless humeral head replacement system (abstract; Figs. 1-52) comprising: a base plate (Fig. 1) comprising a bone facing side (side with protrusions), an implant side (upper more flat surface) opposite the bone facing side (Fig. 1), a curvate perimeter (Fig. 1; circular in shape), an implant engagement structure (Fig. 1 and 36; 44) on the implant side (Fig. 36), and a first fin (Fig. 2; leg 16 or even central protrusion 38) protruding from the bone facing side a first distance (Fig. 2) and extending linearly a length between side edges of the curvate perimeter (Fig. 2 and 4), and a humeral head implant (Fig. 36; 12) comprising a curvate implant surface (upper surface) and a base plate engagement structure (42) opposite the curvate implant surface, the base plate engagement structure configured to couple to the implant engagement structure of the base plate (Fig. 36; paragraph [0151]): and a reference guide (Fig. 25) and a guide pin (406), the reference guide comprising a targeting arm (326) having a curvate arm (326) configured to be positioned around a 
However, Anthony does not disclose the engagement structure protruding from the implant side of the base plate.
Winslow teaches a base plate (Figs. 5, 7, and 9) that has an implant engagement structure (the center protrusion) protruding from the implant side (Figs. 5, 7, and 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant engagement structure of Anthony, to protrude from the implant side of the base plate, since this structure is well-known to yield the predictable results of creating an engagement between a base plate and the implant (paragraph [0042]).
Claim 24, Anthony in view of Winslow disclose the system of claim 22, Anthony also discloses the system further comprising a cutting guide (Fig. 25; 290) including a first pin guide (324) and a first planar surface (328) configured to guide a planar resection of the spherical bone (Fig. 26), the first pin guide configured to receive the guide pin there through so as to orient a bone facing side of the cutting guide towards the spherical bone (Figs. 25-26).
Claim 25, Anthony in view of Winslow disclose the system of claim 24, Anthony also discloses the system further comprising a channel guide (Fig. 42) including a planar referencing surface (694), a flange having (lower section that 692 points towards) a second pin guide (692) extending from a perimeter of the referencing surface (Fig. 42), and a slot (690) formed within the planar referencing surface (Fig. 42), the second 
Claim 26, Anthony discloses a stemless humeral head replacement system (abstract; Figs. 1-52) comprising: a base plate (Fig. 1) comprising a bone facing side (side with fins), an implant side (flat upper side) opposite the bone facing side (Fig.; 1), a curvate perimeter (circular), an implant engagement structure (Figs. 1 and 36; 44) on the implant side (Fig. 1), and a first fin (Fig. 2; 16 and/or 38) protruding from the bone facing side a first distance and extending linearly a length between side edges of the curvate perimeter (Figs. 2 and 4), and a humeral head implant (Fig. 36; 12) comprising a curvate implant surface (upper surface) and a base plate engagement structure (42) opposite the curvate implant surface (Fig. 36), the base plate engagement structure configured to couple to the implant engagement structure of the base plate (Fig. 36): and a base plate delivery tool (Fig. 6) comprising an first engagement structure (102, 108) comprising a first pair of tips (102, 108) at a distal end (end that 108 points towards) and a first handle (88) at a proximal end (upper end), each of the first pair of tips including a first protrusion (102) configured to engage a portion of the base plate (Fig. 6), the first engagement structure including a curvate flange (Fig. 7; 86; many different curved spots on the part 86) configured to abut the curvate perimeter of the base plate when coupled thereto (when it is normally connected to the base plate the center protrusion is most likely goes into the center hole 44, however if protrusion 108 
However, Anthony does not disclose the engagement structure protruding from the implant side of the base plate.
Winslow teaches a base plate (Figs. 5, 7, and 9) that has an implant engagement structure (the center protrusion) protruding from the implant side (Figs. 5, 7, and 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant engagement structure of Anthony, to protrude from the implant side of the base plate, since this structure is well-known to yield the predictable results of creating an engagement between a base plate and the implant (paragraph [0042]).
Claim 27, Anthony in view of Winslow disclose the system of claim 26, Anthony also discloses the system further further comprising a base plate impaction tool (Fig. 7; this tool can be used for multiple purposes) comprising a second engagement structure (distal end 102, 104, etc.) comprising a second pair of tips (108, 102) at a distal end (end that 86 is pointing to), a second handle (88) at a proximal end (handle end is proximal end), and a C-arm (Fig. 82, 92; all the material makes an I shape, but just considering the left side that 92 projects from forms a C-shaped arm in that cross section view) interconnecting the second engagement structure and the second handle 
Claim 81, Anthony in view of Winslow disclose the system of claim 22, once the combination is made to add the upper protrusion either the lower protrusion of Anthony can remain (Fig. 2; 38) or the modification can bring in the protrusion like Winslow shows (Figs. 5, 7, and 9; 32), so the curvate perimeter of the base plate defines a central axis (Anthony Fig. 1; axis running through the center), and the first fin (central lower protrusion of Anthony or Winslow) extends through the central axis (Fig. 2 or Anthony or Figs. 5, 7, and 9 of Winslow).
Claim 85, Anthony in view of Winslow disclose the system of claim 22, Winslow teaches the system wherein the implant engagement structure is a trunnion (Figs. 5, 7, and 9; 48).
Claim 86, Anthony in view of Winslow disclose the system of claim 26, once the combination is made to add the upper protrusion either the lower protrusion of Anthony can remain (Fig. 2; 38) or the modification can bring in the protrusion like Winslow shows (Figs. 5, 7, and 9; 32), so the curvate perimeter of the base plate defines a central axis (Anthony Fig. 1; axis running through the center), and the first fin (central lower protrusion of Anthony or Winslow) extends through the central axis (Fig. 2 or Anthony or Figs. 5, 7, and 9 of Winslow).
Claim 90, Anthony in view of Winslow disclose the system of claim 26, Winslow teaches the system wherein the implant engagement structure is a trunnion (Figs. 5, 7, and 9; 48).
Allowable Subject Matter
Claims 23 and 92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23 and 92 require a particular structure to the reference guide that is not disclosed in Anthony. The rejection above was using the device in Fig. 17 of Anthony to teach a reference guide. The parts aren’t removable from one another and it would not have been obvious to modify it in a way that made particular parts removable as required by the claim.
Claims 82-84, 87-89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 82 and 87 require the fin to have planar surfaces that are parallel to one another. The combination of Anthony in view of Winslow at best results in the lower protrusion shown in Winslow’s Figs. 5, 7, and 9 which does not read on this limitation. Claims 83 and 88 require a second fin that is linear and parallel to the first fin, which is not taught by the combination of Anthony and Winslow.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22 and 26 have been considered but are moot because the new ground of rejection relies on a combination of Anthony and Winslow to teach the newly amended claim matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ZADE COLEY/Primary Examiner, Art Unit 3775